948 F.2d 1283
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Roscoe TOMLINSON, Plaintiff-Appellant,v.Gloria MARCUM;  Roy Marcum;  Roy Marcum, Jr.;  Ray Marcum;Pinkey Marcum;  Benny Tomlinson;  Lois Tomlinson;Betty Scott;  Tammy Rose;  Denny Rose,Defendants-Appellees.
No. 91-1647.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 19, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Samuel G. Wilson, District Judge.  (CA-91-22-B)
James Roscoe Tomlinson, appellant pro se.
Gloria Marcum, Roy Marcum, Roy Marcum, Jr., Ray Marcum, Pinkey Marcum, Benny Tomlinson, Lois Tomlinson, Betty Scott, Tammy Rose, Denny Rose, appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Roscoe Tomlinson appeals from the district court's order dismissing his action for lack of subject matter jurisdiction.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Tomlinson v. Marcum, No. CA-91-22-B (W.D.Va. June 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.